                       Case
                       Case1:20-cv-02213-NRB
                            1:20-cv-02213-NRB Document
                                              Document17
                                                       10
                                                        6 Filed
                                                          Filed03/12/20
                                                                03/13/20 Page
                                                                03/30/20 Page21
                                                                              2of
                                                                                of22
FOIA Summons (12/11) (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   All Defendants (see attachment for details)
was received by me on (date)         March 12, 2020                 .

          ’ I personally served the summons on the individual at (place)
                                                                                on (date)                         ; or

          ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
          on (date)                           , and mailed a copy to the individual’s last known address; or

          ’ I served the summons on (name of individual)                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                         ; or

          ’ I returned the summons unexecuted because                                                                         ; or

          ’ Other (specify): On March 14, 2020, I served the summons and complaint on all Defendants, U.S. Attorney
                             General Barr, and the U.S. Attorney for the Southern District of New York via U.S.P.S.
                             certified mail. See attachment for
                                                             . full list of addresses served.

          My fees are $                       for travel and $                   for services, for a total of $                       .


          I declare under penalty of perjury that this information is true.


Date:      March 30, 2020                                           /s/ Molly Buckley
                                                                                        Server’s signature

                                                                    Molly Buckley
                                                                                    Printed name and title
                                                                 Paralegal, National Security Project
                                                                 American Civil Liberties Union Foundation
                                                                 125 Broad Street, 18th Floor
                                                                 New York, NY 10004
                                                                                        Server’s address

Additional information regarding attempted service, etc:
          Case 1:20-cv-02213-NRB Document 17 Filed 03/30/20 Page 2 of 2



                         Defendants and Addresses Served Via Certified Mail

Defendants:

        U.S. Customs and Border Protection
        Office of Chief Counsel
        1300 Pennsylvania Avenue, NW
        Washington, D.C. 20229

        U.S. Department of Homeland Security
        Office of General Counsel
        245 Murray Lane, SW
        Mail Stop 0485
        Washington, D.C. 20528-0485

        U.S. Immigration and Customs Enforcement
        Office of the Principal Legal Advisor
        500 12th Street, SW
        Washington, D.C. 20024

        Transportation Security Administration
        Office of Chief Counsel
        601 South 12th Street
        Arlington, Virginia 20598

Additional parties served per Fed. R. Civ. P. 4:

        Geoffrey S. Berman, United States Attorney
        Civil Division
        United States Attorney's Office
        86 Chambers Street / 3rd Floor
        New York City, NY 10007

        U.S. Department of Justice
        Attorney General William Barr
        950 Pennsylvania Avenue, NW
        Washington, D.C. 20530-0001
